Hawes, Justice.
The only contention made by the appellant and insisted upon before this court is that the trial court *460erred in permitting the jury to disperse without the consent of counsel for the accused and without the consent of the accused. In a supplemental transcript certified to this court by the trial judge and by the official court reporter a portion of a colloquy between the court and counsel and between the court and the defendant shows that the consent of counsel and of the defendant was expressly given to the dispersal of the jury on the occasion in question. Thus, the record does not factually support the alleged basis of error contended for by the appellant and the appeal is therefore without merit.
Submitted June 13, 1972
Decided September 12, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, Joel M. Feldman, Carter Goode, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.